            IN THE UNITED STATES DISTRICT COURT FOR
                THE MIDDLE DISTRICT OF ALABAMA
                       NORTHERN DIVISION

KA’TORIA GRAY,                     )
                                   )
            Plaintiff,             )
                                   )
      v.                           )      CASE NO. 2:17-cv-595-ECM-WC
                                   )
KOCH FOODS, INC., et al.,          )
                                   )
            Defendants.             )

                                    ORDER

      This matter comes before the Court on the parties’ Joint Motion to Amend the

Court’s Uniform Scheduling Order. (Doc. 84). Upon consideration, the motion is

GRANTED and it is ORDERED that the Uniform Scheduling order be and is

modified as follows:

      An on-the-record pretrial conference is scheduled for January 16, 2020, at

2:00 p.m. in the chambers of the undersigned in the Frank M. Johnson, Jr. U.S.

Courthouse, Montgomery, Alabama. This cause is set for jury selection and trial

during the term of court commencing on March 2, 2020, at 10:00 a.m. in

Montgomery, Alabama.

      DONE this 29th day of November 2018.


                                               /s/ Emily C. Marks
                                              EMILY C. MARKS
                                        UNITED STATES DISTRICT JUDGE
